DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/22.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 3, the word “by” should be inserted between “defined” and “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (FR 3037853).  Regarding claim 1, Frank teaches a pultruded profile (1) comprising: a plurality of fiber reinforcements (5) longitudinally extending parallel relative to each other (see Figures 1 and 4); a tracer element (7) disposed at and extending longitudinally along a fiber reinforcement of the plurality of fiber reinforcements; and a resin (6) disposed over the plurality of fiber reinforcements and the tracer element to form a consistent cross-sectional shape continuously along a length of the pultruded profile (see Figure 3), wherein the tracer element (7) is identifiable at a cut end of the pultruded profile to provide an indication of a location of the fiber reinforcement of the plurality of fiber reinforcements (5) in the pultruded profile (see Figure 3).

Regarding claim 2, Frank teaches wherein the fiber reinforcement (5) comprises a fiber fabric configured to be disposed in a desired location in the pultruded profile (elongated glass).

Regarding claim 3, Frank teaches wherein the tracer element (7) comprises a material that is different from the plurality of fiber reinforcements and is capable of being detected at the cut end to determine a location of the tracer element on the cut end of the pultruded profile (7 is made of a black thermoplastic resin and fibers are glass).

Regarding claim 4, Frank teaches wherein the resin (6) comprises a pigment dispersed between the plurality of fiber reinforcements that corresponds with a color of a carbon fiber material of the plurality of fiber reinforcements (black pigment).

Regarding claims 5-6, Frank teaches wherein the tracer element (7) comprises a material that is visually identifiable from the pigment of the resin (6; layer 7 has fibers 7a of dark color).

Regarding claim 9, Frank teaches wherein the fiber reinforcement comprises a fiber fabric, and wherein the tracer element is disposed at an edge of the fiber fabric (see Figure 3 and 4).

Regarding claim 15, Frank teaches a pultruded profile (1) comprising: a plurality of fiber reinforcements (5) longitudinally extending parallel relative to each other (see Figures 1 and 4); a tracer element (7) disposed at and extending longitudinally along a fiber reinforcement of the plurality of fiber reinforcements; and a resin (6) disposed over the plurality of fiber reinforcements and the tracer element to form a consistent cross-sectional shape continuously along a length of the pultruded profile (see Figure 3), wherein the tracer element (7) is identifiable at a cut end of the pultruded profile to provide an indication of a location of the fiber reinforcement of the plurality of fiber reinforcements (5) in the pultruded profile (see Figure 3); Frank further teaches wherein the fiber reinforcement (5) comprises a fiber fabric configured to be disposed in a desired location in the pultruded profile (elongated glass); and Frank further teaches wherein the tracer element (7) comprises a material that is different from the plurality of fiber reinforcements and is capable of being detected at the cut end to determine a location of the tracer element on the cut end of the pultruded profile (7 is made of a black thermoplastic resin and fibers are glass).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (FR 3037853) as applied above and in further view of Jansen (US 2014/0031458).  Regarding claim 7, it is described above what is disclosed by Frank; however, the reference does not distinctly disclose wherein the tracer element comprises an optical fiber filament configured to receive light at an opposite end of the pultruded profile from the cut end so as to illuminate the optical fiber filament at the cut end of the pultruded profile.
Jansen, in a similar field of endeavor, teaches a pultruded profile element having a tracer element wherein the tracer element comprises an optical fiber filament configured to receive light at an opposite end of the pultruded profile from a cut end so as to illuminate the optical fiber filament at the cut end of the pultruded profile (see paragraph [0012]).  It would have been obvious to one having ordinary skill in the art to modify the pultruded element of Frank to include the optical fiber filament as the tracer element to better conduct energy from the laser and thus solidify the matrix.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (FR 3037853).  Regarding claim 8, it is described above what is disclosed by Frank; however, the reference does not distinctly disclose the tracer elements being made from metal wire; rather a glass material is disclosed.  However, it would have been obvious to one having ordinary skill in the art to modify the material of the tracer elements to be metal, as opposed to glass, since two of the main objectives of the tracer element is 1) reinforcement of the matrix and 2) energy conduction for the laser.  Metal wire would perform those functions very well as it has great strength and conductive properties.  It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.

Regarding claim 11, it is described above what is disclosed by Frank; however, the reference does not distinctly disclose wherein the consistent cross-sectional shape of the pultruded profile comprises a plurality of wall sections that enclose at least one hollow interior area that extend longitudinally and continuously within the pultruded profile.  The examiner notes that Frank teaches the pultruded structure to be a workpiece, but does not elaborate on the shape of the sheet.  It would have been obvious to one having ordinary skill in the art to modify the shape of the workpiece to have an enclosed hollow interior in order to manufacture a certain product from the pultruded sheet.

Claim(s) 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (FR 3037853) as applied above and in further view of Schmidt et al. (US 2003/0056847).  Regarding claims 10, 12, it is described above what is disclosed by Frank.  The reference further illustrates in the Figures a tracer element (7) at the edges.  However, the reference does not distinctly disclose wherein the fiber reinforcement comprises a plurality of carbon fibers attached together in parallel alignment with each other to define a fiber fabric.  Schmidt, in a similar field of endeavor, teaches a fiber reinforced structure with tracers in which the fiber reinforcement comprises a plurality of carbon fibers attached together in parallel alignment with each other to define a fiber fabric having a width defined by a first edge and a second edge (see paragraphs [0038]-[0040]).  It would have been obvious to one having ordinary skill in the art to modify the material of the fibers to be carbon fiber (as in Schmidt) to enhance the strength of the matrix.

Regarding claim 13, Schmidt further teaches wherein the fiber fabric comprises a woven fabric construction (see Figure 5).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (FR 3037853) and Schmidt et al. (US 2003/0056847) as applied above and in further view of Basela (US 2016/0221519).  Regarding claim 14, it is described above what is disclosed by Frank and Schmidt; however, the references do not distinctly disclose the fiber fabric being a stitched fabric that is unidirectional or multiaxial.  Basela, in a similar field of endeavor, teaches a carbon glass fiber pultrusion having a fiber fabric which can be woven or stitched (see paragraph [0016]).  It would have been obvious to one having ordinary skill in the art to modify the fiber fabric of Frank such that the mat was stitched since such is a known structure for a fiber fabric within a pultruded workpiece.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636